J-A12031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

CATHERINE WALLACE

                        Appellant                   No. 672 WDA 2016


         Appeal from the Judgment of Sentence February 29, 2016
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-SA-0001628-2015


BEFORE: OLSON, SOLANO and RANSOM, JJ.

JUDGMENT ORDER BY OLSON, J:                           FILED MAY 01, 2017

     Appellant, Catherine Wallace, appeals pro se from the judgment of

sentence entered on February 29, 2016. We dismiss the appeal.

     A detailed recitation of the facts is unnecessary for our disposition as

we find that Appellant's failure to submit a brief that complies with the

requirements set forth in Pa.R.A.P. 2111 forecloses our efforts to conduct

meaningful appellate review.

     Appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure, and this Court may quash or

dismiss an appeal where substantial defects occur.      Commonwealth v.

Adams, 882 A.2d 496, 497-498 (Pa. Super. 2005); Pa.R.A.P. 2101. An

appellant's brief shall contain, inter alia, a statement of jurisdiction, the

order or other determination in question, a statement of both the scope of
J-A12031-17



review and the standard of review, a statement of the question(s) involved,

a statement of the case, a summary of the argument, an argument divided

into as many parts as there are questions to be addressed, a short

conclusion stating the relief sought, the opinion of the trial court, and a

statement of the errors complained of on appeal.        See Pa.R.A.P. 2111(a).

“Although this Court is willing to liberally construe materials filed by a pro se

litigant, pro se status confers no special benefit upon the appellant.”

Adams, supra at 498 (internal citation omitted).

         Appellant has made little to no effort to comply with the Rules of

Appellate Procedure in preparing her brief. In fact, Appellant’s brief consists

solely     of   eight   rambling   paragraphs   complaining,   without    proper

development, about the conduct of the trial court judge.         Appellant then

requests that this Court “drop” the charges against her and charge the

victim with crimes. See Appellant’s Brief at 1-2.

         The substantial omissions and defects in Appellant’s brief render this

Court unable to undertake meaningful appellate review.          Accordingly, we

dismiss this appeal. See Adams, supra at 497-498; Pa.R.A.P. 2101.

         Appeal dismissed. Jurisdiction relinquished.




                                       -2-
J-A12031-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/1/2017




                          -3-